UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7873



THOMAS BUTLER,

                                             Petitioner - Appellant,

          versus


JON   OZMINT,    Director,   South   Carolina
Department of Corrections; HENRY MCMASTER,
Attorney General for South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-04-1884-8)


Submitted: January 26, 2006                 Decided:   February 3, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Butler, Appellant Pro Se. Derrick K. McFarland, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Thomas Butler, a state prisoner, seeks to appeal the

district      court’s     order       accepting     the    recommendation           of    the

magistrate judge and denying relief on Butler’s petition filed

under 28 U.S.C. § 2254 (2000).             The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue     absent    “a    substantial       showing       of   the       denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).                  A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that     the     district       court’s        assessment         of    his

constitutional       claims      is     debatable    and    that         any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude      that     Butler     has    not   made       the    requisite         showing.

Accordingly,      we     deny     Butler’s     motion      for       a   certificate          of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                                  DISMISSED


                                          - 2 -